DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/102,652, filed on 11/24/2020 in which claims 73-84 are presented for examination.
The examiner notes that Abstract does not include any legal phraseology and is less than 15 lines.
The examiner notes that the Specification does not include any URL link(s) and any trademarks requiring capitalization.
The examiner notes that all claims include no limitations that invoke 35 USC § 112 6th paragraph.

Status of Claims
Claims 73-84 are pending, of which claims 73, 81 are in independent form.

Priority
Applicants’ claim to benefit of priority based on prior US Provisional Application 62/301,138 filed on 2/29/2016 is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73 and 81 recite the limitation " the at least one plaintext query " in the third line of the limitation “generating at least one hierarchical path identifier …” and “the at least one server” in the second line of the limitation “receiving at least one candidate tuple…”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 77 recites the limitation "the at least one hierarchical identifier" in the first line of the limitation “sending a request …” and “the at least one server” in the second line of the limitation “receiving at least one candidate tuple…”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 73, 77, and 81 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US Patent No. 10,469,246, in view of Massari et al. (US 2016/0371355 A1) hereinafter Massari. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of each application or patent listed above and because both applications disclose method, computer readable medium, and system for performing an encrypted data management that may include generating an hierarchical path identifier corresponding to a hierarchical data space for at least one plaintext query data operation that preserves the hierarchy of the hierarchical data space and sending a request to a server to return candidate tuples associated with the at least one hierarchical path identifier. 
Claims 73, 77, and 81 of instant application includes almost identical or similar limitations as claims 1 and 2 of US Patent No. 10,469,246 except for these two limitations - receiving at least one candidate tuple associated with the at least one hierarchical path identifier from the at least one server; evaluating the at least one candidate tuple using the plaintext query operation to determine if it is a correct result for the plaintext data query operation. However, Massari teaches resource description framework modeling within distributed database system and disclose the above two limitations in para. [0073]-[0081] by showing searching B-tree type of nodes using internal identifiers and returning constructed result set (i.e., candidate tuples associated with the at least one hierarchical path identifier) to the client that requested in the RDF query. Therefore, in light of the above last two limitations of instant application being taught by Massari, both instant application and US Patent 10,469,246 disclose similar limitations.
Allowable Subject Matter
Claims 73, 77 and 81 would be allowable if rewritten or amended to overcome the nonstatutory obviousness-type double patenting rejection set forth in this office action or if terminal disclaimer(s) is/are filed and if the claims 73, 77 and 81 are amended to overcome claim rejection under 35 USC section 112(f) set forth in his office action.
Claims 74-76, 78-80, and 82-84 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497